MARY'S OPINION HEADING                                           




NO. 12-02-00250-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


ERIC MARVIN TOMPKINS,§
	APPEAL FROM THE THIRD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

DAVID STACKS, WARDEN, 
DAVID SWEETIN, ASSISTANT WARDEN,
OFFICER P. STEPHENS, §
	HOUSTON COUNTY, TEXAS
OFFICER KIRBY WILLIAMS, ET AL.,
APPELLEES



MEMORANDUM OPINION (1)
	This pro se in forma pauperis appeal is being dismissed for failure to comply with the Texas
Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).  The judgment in the instant case was signed
on August 6, 2002.  Thereafter, on August 26, 2002, Appellant filed a notice of appeal which failed
to contain the information required by Rule 25.1(e), i.e. a certificate of service showing service on
all parties to the trial court's judgment.  
	On October 24, 2002, Appellant was notified pursuant to Tex. R. App. P. 37.1 that the notice
of appeal was defective for failure to comply with Rule 25.1(e).  He was further notified that unless
he filed an amended notice of appeal on or before November 25, 2002, the appeal would be referred
to the court for dismissal.  Tex. R. App. P. 42.3.   
	On November 18, 2002, Appellant notified this court that he is the only party appealing the
August 6 judgment and that the copy of the rules to which he has access does not include Rule
25.1(e).  However, Appellant did not file an amended notice of appeal.  Since Appellant has failed
to correct his defective notice of appeal after notice, the appeal is dismissed for failure to comply 

with the Texas Rules of Appellate Procedure.  Tex. R. App. P. 42.3(c).
Opinion delivered November 20, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.
























(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.